      Case 7:19-cr-00027-WLS-TQL Document 164 Filed 08/25/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                     VALDOSTA DIVISION

UNITED STATES OF AMERICA,                            *

v.                                                   *
                                                         Case Number: 7: 19-CR-27-003
ISAAC BECERRA-GONZALES,                              *

                      Defendant.                     *

                                             ORDER

       Pursuant to an Appearance Bond dated June 26, 2020, Defendant was released on bond

following the payment into the registry of the Court of the sum of $2,000.00. The conditions of the

Appearance Bond have now been met and the Clerk is directed to disburse from the registry of the Court

the sum of $2,000.00, plus all accrued interest less any amounts necessary for administrative fees of the

Court to:

       Ruben Becerra, Sr.

       This ;i, 4' -"tfay of August, 2021.



                                             w. LOUIS SANDS
                                             UNITED STATES DISTRICT JUDGE
